Exhibit 10.24

Summary Of Director Compensation

We use a combination of cash and equity-based compensation to attract and retain
qualified candidates to serve on the Company’s board of directors (“Board”). In
setting director compensation, we consider the significant amount of time that
directors expend in fulfilling their duties and comparative data regarding
director compensation of our peers. Neither Michael L. Scudder (our President
and Chief Executive Officer) nor Thomas J. Schwartz (our Executive Vice
President) receive compensation for serving as a member of the Board.

Cash Compensation. In 2008, the cash component of our director compensation
program consisted of an annual fixed retainer of $40,000 for each non-employee
director plus additional annual retainers of: (1) $8,000 for the chair of the
audit committee; (2) $4,000 for each audit committee member; (3) $4,000 for the
chair of the Compensation Committee; and (4) $4,000 for the chair of the
Nominating and Corporate Governance Committee. As of September 14, 2008, we
implemented an annual cash retainer for our non-employee Chair of the Board in
the amount of $100,000. Each annual retainer was paid in equal quarterly
installments in arrears. Payment of each annual retainer was contingent upon the
director’s service during the preceding quarter. We also reimburse our directors
for any Board and committee attendance-related expenses.

Equity-Based Compensation. In 2008, the equity component of our director
compensation program consisted of the issuance of both nonqualified stock
options in February of 2008 and shares of restricted common stock of the Company
in May of 2008. For each director, the aggregate value of his or her grants of
nonqualified stock options and restricted common stock was $56,000. The number
of shares granted under each award was equal to the average of the high and low
sales price of common stock on the date of grant. These equity awards have a
vesting period of one year from the date of grant, and are nontransferable
except to family members, family trusts or partnerships.

Deferred Compensation Plan for Non-Employee Directors. The First Midwest
Bancorp, Inc. Deferred Compensation Plan for Non-employee Directors (Directors
Deferred Plan) allows non-employee directors to defer receipt of either fifty or
one hundred percent of any director fees and retainers. Deferral elections are
made in December of each year for amounts to be earned in the following year.
Accounts are deemed to be invested in separate investment accounts under the
plan, with the same investment alternatives as those available under the our
Retirement Plan, including an investment account deemed to be invested in shares
of Company Common Stock.